Citation Nr: 1724627	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to service connection for hypertension (claimed as high blood pressure), to include as due to herbicide exposure or as secondary to a service-connected disability.

2.  Entitlement to service connection for bilateral leg disorder, to include as due to service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 1958 and from January 1959 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Following a July 2009 rating decision that awarded service connection for a low back disorder, in a September 2009 correspondence, the Veteran requested an increased initial rating for the disability and submitted what he characterized as new and material evidence to support his request.  The Veteran's correspondence has not been addressed by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over the low back disability claim.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is needed before a decision can be reached in these matters.

The Veteran seeks service connection for his hypertension and primarily claims that the disorder is due to or aggravated by his service-connected prostate cancer or posttraumatic stress disorder (PTSD).  He attributes the onset of his diagnosed hypertension to stress stemming from his 2004 prostate cancer diagnosis and treatment.  As an alternative argument, in a June 2017 informal hearing presentation, his representative asserts that the Veteran's hypertension is due to or exacerbated by the medications prescribed for his PTSD.   The Veteran also relays that he served in Vietnam and claims that his hypertension is due to herbicide exposure.  

Regarding the bilateral leg disorder, the Veteran reports that he first experienced bilateral leg symptomatology while on active duty after he sustained a low back injury.  He asserts that his symptoms have progressed since that time and include pain, numbness, leg cramps, and weakness.   The Veteran also asserts that his claimed bilateral leg disorder is caused or aggravated by his service-connected low back disability.

The medical evidence currently of record does not adequately address the nature of his claimed bilateral leg disorder or whether the bilateral leg disorder and diagnosed hypertension are related to service or a service-connected disability.  As the Veteran has not yet been afforded VA examinations for his claims, under VA's duty to assist, a remand is needed in order to afford him appropriate examinations for his claimed bilateral leg disorder and hypertension.  See 38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).

While on remand, the AOJ should obtain all outstanding VA and private medical records pertinent to the claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c) (2016), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his diagnosed hypertension.  All pertinent evidence of record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated studies should be performed.

Based upon the review of the Veteran's pertinent history and the results of the examination, the examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension originated in or is otherwise etiologically related to service, to include in-service herbicide exposure.

(b)  If the examiner determines that the Veteran's hypertension is not related to service, provide an opinion as to whether the disorder was caused or aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected prostate cancer and/or PTSD, to include the medication used to treat the psychiatric disorder.  

In providing the requested opinions, the examiner must consider and discuss the Veteran's statements regarding the onset and progression of his pertinent symptomatology and assume he is a reliable historian.

The examiner must provide a complete rationale/explanation for all opinions provided.

3.  Afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed bilateral leg disorder.  All pertinent evidence of record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated studies should be performed.

The examiner should identify all right and left leg disorders that have been present during the period of the claim.  Based upon the review of the Veteran's pertinent history and the results of the examination, the examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed leg disorder  originated in or is otherwise etiologically related to service, to include in-service herbicide exposure or any pertinent symptomatology documented in the service treatment records.

(b)  If the examiner determines that any leg disorder is not related to service, provide an opinion as to whether the disorder was caused or aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected low back disorder.

If service-connected low back is found to aggravate the Veteran's condition, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In providing the requested opinions, the physician must consider and discuss the Veteran's statements regarding the onset and progression of his pertinent symptomatology and assume he is a reliable historian.

The examiner must provide a complete rationale/explanation for all opinions provided.

4.  After completing the development requested above, in addition to any other development deemed necessary by the AOJ, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





